PER CURIAM.
Section 812.025, Florida Statutes (1979) permits a finding of guilt of either theft or dealing in stolen property in connection with one scheme or course of conduct, but not both. Hudson v. State, 408 So.2d 224 (Fla. 4th DCA 1981); Kelly v. State, 397 So.2d 709 (Fla. 5th DCA 1981). We reject as totally without merit the state’s contention that a juvenile, unlike an adult, may in the same circumstances be adjudicated delinquent on both charges.
The adjudications of delinquency as to dealing in stolen property is AFFIRMED and as to theft is REVERSED.